Rudkin, C. J.
(dissenting) — I concur in the majority opinion in so far as it is based on the facts disclosed by the appellant’s testimony, but if it should appear that the box containing the dynamite caps was kept by the respondent in his tool box in the shed enclosing the drilling machinery, and the caps were extracted therefrom by a trespasser or a thief, whether adult or minor, I am of opinion that respond*306ent is not liable for the consequential injuries, and in so far as. the majority opinion holds or intimates to the contrary, X dissent.